 



Exhibit 10.02
Agreement No: ASV2007–2008
SCHEDULE 3
ALL ITEMS BELOW MUST BE COMPLETELY FILLED IN.
DO NOT LEAVE ANY BLANK.

  1.   Name and address of Consultants who will perform work:
Prof. Alberto Sangiovanni-Vincentelli
200 Tunnel Road
Berkeley, CA 94705
    2.   Name and Address of Primary Consultant for Notice purposes:
Prof. Alberto Sangiovanni-Vincentelli
200 Tunnel Road
Berkeley, CA 94705
Tel.      510.642.4882                            Fax 510.643.5052
Email: alberto@eecs.berkeley.edu       Email: alberto@parades.rm.cnr.it
(Europe CEL)     3.   Term of Consulting Period for this Schedule:
      Start Date       End Date
      06/01/2007      5/31/2008               Either party may terminate this
Schedule at any time without cause upon thirty (30) days’ prior written notice
to the other party.

  4.   Duties and/or Deliverables of Consultant:

  •   Act as the Technology Advisor to the CEO in terms of strategic directions
of the company, acquisitions, organizational matters, and customer relations   •
  Serve as facilitator in high-level customer and partner meetings to discuss
industry and technology trends and ways of collaborating on technology and
business issues   •   Participate in Executive Staff meetings whenever feasible
and appropriate in CEO’s judgment   •   Represent Cadence in industry, technical
and government events as panelist, speaker, and industry expert   •   Be
available to the Finance Committee for consulting on incubation and acquisition
activities   •   Oversee and participate in the due diligence in acquisition
cases   •   Provide leads for potential internal and external investments   •  
Participate in the creation and management of incubators as a “board” member or
technical and business advisor as the case may require   •   Participate in
setting the technical directions of the Cadence Berkeley Labs and of research
partnerships with customers, academia and industry consortia

 



--------------------------------------------------------------------------------



 



  •   Serve as member of any committee or group in charge of discussing and
establishing the direction of the company in System Level Design including
embedded software   •   Serve as technical and business advisor to the Europe
Region Director   •   Advise the CEO and others designated by the CEO with
respect to the strategy of the company   •   Participate with management (CEO
and Executive VPs) in reviews of the operation of technology groups to assess
the soundness of the technical approach, the degree of overlaps and potential
synergies to be exploited, and to advise on directions

  5.   No Competition During the Consulting Period:       During the Consulting
Period, Consultant shall not own, manage, operate, control, enable (whether by
license, sublicense, assignment or otherwise) or otherwise engage or participate
in, or be connected as a securityholder, director, officer, employee, partner,
member, lender, guarantor or advisor of, or consultant or contractor to, any
Person (as defined below) that, directly or indirectly, (1) engages in the
Business (as defined below), (2) competes in the Business against Cadence or any
of its existing or future affiliates engaged in the Business, or (3) markets,
distributes or sells any products that are marketed, distributed or sold,
directly or indirectly through intermediaries, that are competitive with
Business products marketed sold or distributed by Cadence or any of its existing
or future affiliates. As used herein, the term “Business” means: (i) the
research, design and development of electronic design automation software,
electronic design verification and emulation hardware, (ii) commercial
electronic design and/or support and maintenance services, and (iii) all
intellectual property embodied in or otherwise arising from the activities
described in clauses (i) and (ii) above. As used herein, the term “Person” means
any individual, corporation, partnership, limited liability company,
association, trust, unincorporated organization or other legal entity, including
any governmental entity. Notwithstanding any provision in this Agreement to the
contrary, Cadence acknowledges that Consultant presently serves as a member of
the Board of Directors of Accent S.p.A., Gradient Design Automation, Inc.,
Sonics, Inc., Value Partners Group and UPEK, Inc., and that continuing in such
positions in accordance with Cadence’s Code of Business Conduct, as it may be
amended from time to time, shall not be deemed to violate the covenants set
forth above in this Section 5. Furthermore, for the avoidance of doubt,
Consultant’s performance of his academic duties as a professor of electrical
engineering and computer science shall not be deemed to violate the covenants
set forth above in this Section 5.     6.   Project Manager to whom Consultant
reports

      Michael J. Fister
Tel:       408.944.7862
Fax:       408.894.3093


-2-



--------------------------------------------------------------------------------



 



  7.   Expected days of consulting to be performed per month:               N/A
    8.   Cost Center #: 41000     9.   Consulting Fees:      $4,583.33 per
month. Payments are due the first week of the new month for the past month’s
advisory services. Checks are to be sent to the home address listed in item 1.  
  10.   Annual Compensation. The dollar value of this Consulting Schedule is not
to exceed: $55,000.00

  11.   Renewal. Is this renewal of an existing Schedule: YES X       NO
          
If yes, what was the start date of the previous Schedule: June 1, 2006

 
Consultant:
 
Signature: /s/ Dr. Alberto Sangiovanni-Vincentelli                   
                   Dr. Alberto Sangiovanni-Vincentelli
Date: May 18, 2007                                                             
 
Cadence Design Systems, Inc.
 
Signature: /s/ Michael J. Fister                                            
                      Michael J. Fister
                    President and CEO
Date: May 18, 2007                             
                                  

-3-